Citation Nr: 0501985	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in July 1994 with over 
20 years of military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a skin 
disorder and a low back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
notified her of the information and evidence necessary to 
substantiate these claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic right elbow 
disorder.

3.  Post-service evidence is negative for a right elbow for 
many years after military discharge.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current diagnosis of lateral epicondylitis, right 
elbow.

5.  By correspondence dated in August 2003, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for a right wrist disorder.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for withdrawal of the Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a right wrist disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to Service Connection for a Right Elbow Disorder.  
Service medical records are negative for complaints of, 
treatment for, or diagnosis of a right elbow disorder.  In 
October 1984, July 1990, and September 1993 periodic 
examinations, the clinical evaluation of her upper 
extremities was normal.  In addition, the February 1994 
retirement physical showed a normal clinical evaluation of 
her upper extremities.  

Post-service medical records reflect that the veteran 
complained of right elbow pain in August 2002.  She denied 
recent trauma and noted that the pain was 5/10 but up to 7/10 
with movement.  The clinical diagnosis was lateral 
epicondylitis (tennis elbow).  Additional outpatient records 
show an on-going reported medical history of right lateral 
epicondylitis.

Based on the evidence above, the Board finds that the claim 
must be denied.  To that end, the Board places significant 
probative value on the absence of a chronic right elbow 
disorder during active duty.  As noted, it does not appear 
that the veteran ever sought treatment for right elbow 
symptomatology, nor has she ever so contended.  Next, the 
first complaints of right elbow pain occurred in 2002, some 
eight years after military discharge.  Finally, no physician 
has established a medical nexus between her right elbow 
complaints and military duty.  

Since right elbow complaints were not noted in service, there 
is no possibility of showing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) ("where the condition noted 
during service . . . is not, in fact, shown to be chronic . . 
. [,] then a showing of continuity after discharge is 
required to support the claim.").  See also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  Inasmuch as right elbow 
complaints were not noted in service or until many years 
after service, and no physician has indicated that a current 
right elbow disorder is related to any incident of the 
veteran's service, the Board finds that the claim must be 
denied.

Entitlement to Service Connection for a Right Wrist Disorder.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2004).  

In correspondence dated in August 2003, the veteran indicated 
as follows:  

I withdraw my Appeals for arthritis right 
wrist and arthritis secondary to lateral 
epicondylitis.

***

Note: I am Appeals SC for lateral 
epicondylitis (right elbow).  

As such, the Board finds that the veteran has withdrawn her 
appeal as to the issue of a right wrist disorder, and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

VCAA.  Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in October 2002, prior to the initial 
adjudication of her claims in December 2002, and again in 
July 2003, subsequent to the rating decision.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices. The VCAA notice letters provided to 
the veteran generally informed her of the evidence not of 
record that was necessary to substantiate her claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to her claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the April 2003 Statement of 
the Case and the February 2004 Supplemental Statement of the 
Case.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although the veteran at one point suggested 
that her early service medical records were not associated 
with the claims file, the Board finds what appears to be a 
full compliment of in-service medical evidence, including an 
induction physical and medical records dated in the mid-
1970s.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinion are not required with 
respect to the claim decided in this decision as there was no 
evidence of a right elbow disorder noted in service, no 
treatment for several years after service, and no medical 
evidence suggesting a relationship between military service 
and the veteran's current complaints.  The available medical 
evidence, including multiple VA outpatient treatment records 
and private medical evidence, is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a right 
elbow disorder is denied.

The claim for entitlement to service connection for a right 
wrist disorder is dismissed.


REMAND

With respect to the remaining claims of entitlement to 
service connection for a skin disorder and a low back 
disorder, the Board finds that a remand is in order.  
Significantly, the Board notes that the veteran was seen on 
more than one occasion during service for skin problems and 
had several episodes of back pain while on active duty, 
particularly toward the end of her military service.  

Service medical records reveal that she was treated for skin 
eruptions of the face in April 1984 after using Excedrin.  
The final diagnosis was contact dermatitis and she was 
prescribed Domeboro compresses.  In August 1984, she was 
again treated for a face rash.  The final diagnosis was 
allergic rash.  In March 1987, she was treated for acne.  In 
February 1990, she had an allergic reaction to Retin A.  She 
was again treated for acne in September 1990.  However, in a 
September 1993 annual physical and in the February 1994 
retirement physical, the clinical evaluation of her skin was 
normal.  About 6 years after her retirement from service, in 
Mach 2000, the veteran sought treatment for, among other 
things, rosacea.  In a follow-up dermatology consultation in 
May 2000, acne was diagnosed.  

The service medical records also show that the veteran 
reported back pain in March 1990, November 1992, June 1993, 
November 1993, and January 1994.  Subsequently, she has 
reported on-going back pain essentially since 1994 and sought 
post-service treatment in 1996, 1998, and 2002.

VA's duty to assist requires that VA provide medical 
examinations and obtain medical opinions when necessary for 
an adequate decision.  The Board finds that medical opinions 
are needed in this case to determine whether any current skin 
and/or back disorder is related to the skin and back 
complaints noted while the veteran was in service.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  In addition, the 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO via the AMC for the following actions:

1.  The RO should obtain outpatient 
treatment records related to the claims 
on appeal from the VA Medical Center 
(VAMC) in Miami, Florida, for the period 
from August 2003 to the present.

2.  The veteran should be scheduled for 
an appropriate examination to determine 
the nature of any current skin disorder 
or disorders and for a medical opinion 
regarding the relationship between any 
current skin disorder and the in-service 
skin problems, to include the in-service 
diagnosis of acne.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is asked to address the 
following questions:

?	Does the record establish that the 
veteran has a chronic skin 
disability that at least as likely 
as not (i.e., probability of 50 
percent) had it onset during service 
or is in any other way causally 
related to service?

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the nature of any current back disability 
and for a medical opinion regarding the 
relationship between any current back 
disorder and her complaints of recurrent 
back pain during service and thereafter.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
address the following questions:

?	Does the record establish that the 
veteran has a low back disability 
that at least as likely as not 
(i.e., probability of 50 percent) 
had it onset during service or is in 
any other way causally related to 
service?
?	Specifically address whether the 
veteran's in-service complaints of 
back pain are related to her current 
symptomatology.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


